DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is in response to the reply filed 11/23/2021.
Election/Restrictions
Claims 40-52, 61-64 and 67-69 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected group, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 6/9/2020.

Response to Arguments
All of Applicant’s arguments filed 11/23/221 have been fully considered and are not persuasive.
Applicant remarks that the Office has not met the burden of establishing a prima facie case of obviousness.  Applicant remarks that Yivgi-Ohana has established that their composition induces angiogenesis and can be useful for treating pathologies where angiogenesis is beneficial, but fails to show that the compositions can induce hair growth.
Applicant’s arguments are not persuasive and Applicant is reminded that the examined claims are directed to a product and not a method of using said product.  Therefore, the prior art need not make obvious application of the claimed product for the same purpose desired by Applicant.  The prior art teaches a composition having the claimed effective amounts and a compound and its properties are inseparable, therefore as the prior art teaches the claimed effective amounts (12.5 and 50 µg/ml) of mitochondria formulated as a cream, the composition claimed and the composition of the prior art are expected to have the same properties (stimulation of hair follicle growth) absent factual evidence to the contrary. The fact that applicant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious.  See Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985). It is further noted that Yivgi-Ohana teaches that in some embodiments, treating is inducing hair growth [0202], i.e. 
Applicant remarks that the instant specification provides several examples showing that the claimed invention lengthens hair follicles, increases proliferation, increases enzyme activity and is able to 
provide new hair growth and Yivyi-Ohana does not teach a composition that lengths hair follicles and does not teach that the composition is effective at the claimed amounts. 
This is not persuasive for the same reasons already discussed above. It is further noted that Yivgi-Ohana teaches the claimed effective amounts and a compound and its properties are inseparable.
Applicant argues that Cowdry makes contradictory statement regarding the similarity of plant and animal mitochondria and as such merely highlights the differences between these two types of mitochondria.
This is not persuasive.  While Cowdry does make the statements referred to by Applicant, when discussing the studies, the results and making final conclusions, Cowdry, concludes that plant and animal mitochondria have a remarkable degree of similarity with identical morphology with their reactions to fixatives, stains and supravital dyes being almost identical, their morphology is identical and undergo similar variations in size and shape in different tissues and different cells in both and their composition , as indicated by solubility with respect to acetic acid, heat and other agents, is certainly subject to similar variations in both.  Cowdry concludes that there is every reason to believe their chemical composition is much the same.  These conclusions, along with the teachings of Snyder, support the conclusions reached 
Applicant remarks against Snyder are not persuasive. While Snyder does not specifically discuss the structure or function of plant derived mitochondria, Snyder provides evidence that plant and animal mitochondria are expected to have major commonalities with similar function and structure.
Applicant argues that Shanler fail to cure the deficiencies of Yivgi-Ohana.
This is not persuasive for the reasons of record already discussed above.

Maintained/Modified Rejections
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 53-55, 58, 60, 66  and 76 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yivgi-Ohana (US 2015/0079193), Cowdry (The Biological Bulletin 1917 33:3, 196-228) and Snyder (Med Sci Monit, 2015; 21: 1507-1511). The Yivgi-Ohana reference is cited on the 12/10/2019 IDS.
Yivgi-Ohana discloses compositions and methods of inhibiting angiogenesis by the use of a composition comprising partially purified intact mitochondria and/or ruptured mitochondria derived therefrom, wherein the mitochondria has undergone at least one freeze-thaw cycle, reading on instant claim 66 (Abs and Yivgi-Ohana - Claim 1). Yivgi-Ohana teaches that in some embodiments the composition comprises ruptured mitochondria and at least one mitochondrial constituent released and/or secreted from the ruptured mitochondria [0084]. Yivgi-Ohana teaches that the term “mitochondrial constituent” refers to any element comprised in mitochondria. According to some embodiments, a mitochondrial constituent is at least one element selected from the group consisting of mitochondrial protein, mitochondrial nucleic acid, mitochondrial lipid, mitochondrial saccharide, mitochondrial structure, at least part of a mitochondrial matrix and a combination thereof [0103].
Yivgi-Ohana further teaches that the composition can comprise a carrier [0040 and 0132], suitable carriers include sucrose [0184]. 
Regarding claim 76: Yivgi-Ohana teaches an examples wherein angiogenesis is induced by using 12.5 µg/mL of mitochondria [0273], and oxygen consumption of mouse aortic rings was treated with 12.5 
Regarding the claimed “wherein the composition stimulates… human skin” as recited by instant claim, 53, this is a property of the claimed invention.  The prior art makes obvious a composition comprising the claimed effective amounts of the claimed mitochondria and a compound and its properties are inseparable, therefore as the prior art teaches a composition comprising the claimed structural limitations, the composition claimed and the composition of the prior art are expected to have the same properties (hair lengthening) absent factual evidence to the contrary. The fact that applicant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious.  See Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985).
It is further noted that Yivgi-Ohana teaches that in some embodiments treating is inducing hair growth [0202], i.e. stimulating hair follicle growth.
Regarding claim 54: Yivgi-Ohana teaches the composition to further comprise sucrose in amounts sufficient to preserve to mitochondrial function [0109].
Regarding claim 55: It is noted that claim 55 recites product-by-process language.  Product-by-process claims are not limited to the manipulations of the recited steps, only the structure implied by the steps and “Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.”   In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985).

Once the examiner provides a rationale tending to show that the claimed product appears to be the same or similar to that of the prior art, although produced by a different process, the burden shifts to applicant to come forward with evidence establishing an unobvious difference between the claimed product and the prior art product. In re Marosi, 710 F.2d 798, 802,218 USPQ 289, 292 (Fed. Cir. 1983).   (“a product in the prior art made by a different process can anticipate a product-by-process claim, but an accused product made by a different process cannot infringe a product-by-process claim.”) see Amgen Inc. v. F. Hoffman-La Roche Ltd., 580F.3d 1340, 1370 n 14, 92 USPQ2d 1289, 1312, n 14 (Fed. Cir. 2009) at 1370).
	“When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not.”  	
	In the present case, the claimed product is found to be substantially the same as the product of the prior art.   
	However, it is noted that Example 1 of Yivgi-Ohana discloses a method of isolating mouse placenta by rinsing placenta (reading on obtaining a sample), mincing the placenta and create suspension and homogenizing, filtering to obtain a supernant and centrifuging, obtaining mitochondrial pellets, washing the pellets to discard supernant [0226-0234].
The mitochondria are derived from human placenta (Yivgi-Ohana – claim 4).

Yivgi-Ohana teaches that the compositions can be formulated for topical application such as creams [0186].
Regarding claim 60: Yivgi-Ohana teaches that the mitochondria is obtained from a healthy tissue of the subject.
Regarding claim 58: The phrase “are obtainable or obtained from,,,” “wherein the plant cells are sprout or potato cells.” are product-by-process language.  Product-by-process claims are not limited to the manipulations of the recited steps, only the structure implied by the steps and “Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.”   In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985).
Furthermore, “because validity is determined based on the requirements of patentability, a patent is invalid if a product made by the process recited in a product-by-process claim is anticipated by or obvious from prior art products, even if those prior art products are made by different processes.” Amgen Inc. v. F. Hoffman-La Roche Ltd., 580F.3d 1340, 1370 n 14, 92 USPQ2d 1289, 1312, n 14 (Fed.Cir. 2009). However, in the context of an infringement analysis, a product-by-process claim is only infringed by a product made by the process recited in the claim. Id at1370 (“a product in the prior art made by a different process can anticipate a product-by-process claim, but an accused product made by a different process cannot infringe a product-by-process claim.”). 
Once the examiner provides a rationale tending to show that the claimed product appears to be the same or similar to that of the prior art, although produced by a different process, the burden shifts to applicant to come forward with evidence establishing an unobvious difference between the claimed product and the prior art product. In re Marosi, 710 F.2d 798, 802,218 USPQ 289, 292 (Fed. Cir. 1983).   
	“When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not.”  	
	Furthermore as evidenced by Cowdry, plant and animal mitochondria have a remarkable degree of similarity with identical morphology and every reason to believe their chemical composition is much the same (Cowdry – Pg. 225), and Snyder teaches that “it is no surprise that mitochondria are present in both plants and animals, implying major commonalities in regulation, energy produc-tion, substrates employed, etc. This common presence of mi-tochondria, with similar functions and structure, underscores how close our life forms are. The enslavement process should be equally similar, if not the same.”
	In the present case, the claimed product is found to be substantially the same as the product of the prior art as the prior art teaches intact mitochondria, ruptured mitochondria and/or mitochondrial constituents.

	Claims 53-55, 58, 60, 66, 70-75 and 76 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yivgi-Ohana (US 2015/0079193), Cowdry (The Biological Bulletin 1917 33:3, 196-228) and Snyder (Med Sci Monit, 2015; 21: 1507-1511), as applied to claims 53-55, 58, 60, 66 and 76 above, and further in view of Shanler (US 2015/0045403).
As discussed above, the prior art references make obvious the limitations of claims 53-55, 58, 60, 66 and 76, however, while Yivgi-Ohana teaches that the composition can be formulated as a cream, Yivgi-Ohana does not teach the claimed carrier components.
Shanler teaches pharmaceutical creams which can be used to treat disorders of hair follicles (Abs).
Regarding claims 70 and 73: Shanler teaches that the creams can be formulated to comprise emollients such as cetostearyl alcohol (Shanler – claim 9). While Shanler doesn’t teach cetostearyl alcohol 
	Regarding claims 70 and 71-72: They can be formulated as W/O or O/W emulsions which comprise water and one or more common oils such as a mineral, olive, castor, soybean and sesame oils [0073].  
	Regarding claims 70 and 74-75: The cream can also comprise viscosity enhancing agents such as hydroxyethylcellulose, methyl cellulose, natural gums such as gelatin [0090].
It would have been prima facie obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Yivgi-Ohana with those of Shanler.  One of skill in the art would have recognized that the cream of Yivgi-Ohana could be formulated to comprise ingredients/components commonly known in the prior art to be used for formulating topical creams for use in treating hair conditions.  One of skill in the art would have been motivated to formulate the cream of Yivgi-Ohana to be an O/W or W/O emulsion which comprises emollients (for example, cetostearyl alcohol), common oils (for example mineral oil) and viscosity enhancing agents (gelatin and/or HEC) as taught by Shanler, as its prima facie obvious for a person of skill in the art to pursue the known options within his or her own technical grasp to achieve the predictable result for formulating a cream for treatment of hair disorders comprising ingredients well known in the art to arrive at compositions “yielding no more than one would expect from such an arrangement.”
Conclusion
No claims are allowable.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jennifer A Berrios whose telephone number is (571)270-7679.  The examiner can normally be reached on Monday-Thursday 7am-4pm; Friday 9am-3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian-Yong Kwon can be reached on (571) 272-0581.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JENNIFER A BERRIOS/Primary Examiner, Art Unit 1613